         Case 20-33163 Document 45-1 Filed in TXSB on 06/25/20 Page 1 of 8




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                      §
In re:                                                §        Chapter 11
                                                      §
CEC ENTERTAINMENT, INC., et al.,                      §        Case No. 20-33163 (MI)
                                                      §
                 Debtors. 1                           §        (Jointly Administered)
                                                      §

              ORDER (I) AUTHORIZING DEBTORS TO (A) REJECT
           CERTAIN UNEXPIRED LEASES OF NONRESIDENTIAL REAL
            PROPERTY AND (B) ABANDON DE MINIMIS PROPERTY IN
         CONNECTION THEREWITH AND (II) GRANTING RELATED RELIEF

                 Upon the motion, dated June 25, 2020 (the “Motion”)2 of CEC Entertainment, Inc.

and its debtor affiliates, as debtors and debtors in possession in the above-captioned chapter 11

cases (collectively, the “Debtors”), for an order (i) authorizing the Debotrs to (a) reject certain

unexpired leases of nonresidential real property and (b) abandon de minimis property in connection

therewith and (ii) granting related relief, pursuant to sections 365 and 554(a) of title 11 of the

United States Code (the “Bankruptcy Code”), all as more fully set forth in the Motion; and the

Court having jurisdiction to consider the Motion and the relief requested therein pursuant to 28

U.S.C. § 1334; and consideration of the Motion and the requested relief being a core proceeding

pursuant to 28 U.S.C. § 157(b); and venue being proper before this Court pursuant to 28 U.S.C.



1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are BHC Acquisition Corporation (0947); CEC Entertainment Concepts, L.P. (3011);
    CEC Entertainment Holdings, LLC (9147); CEC Entertainment, Inc. (5805); CEC Entertainment International,
    LLC (8177); CEC Entertainment Leasing Company (4517); CEC Leaseholder, LLC (N/A); CEC Leaseholder #2,
    LLC (N/A); Hospitality Distribution Incorporated (5502); Peter Piper Holdings, Inc. (6453); Peter Piper, Inc.
    (3407); Peter Piper Texas, LLC (6904); Peter Piper Mexico, LLC (1883); Queso Holdings, Inc. (1569); SB
    Hospitality Corporation (4736); SPT Distribution Company (8656); and Texas PP Beverage, Inc. (6895). The
    Debtors’ corporate headquarters and service address is 1707 Market Place Boulevard #200, Irving, TX 75063.
2
    Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such terms
    in the Motion.
        Case 20-33163 Document 45-1 Filed in TXSB on 06/25/20 Page 2 of 8




§§ 1408 and 1409; and due and proper notice of the Motion having been provided to the Notice

Parties, and it appearing that no other or further notice need be provided; and the Court having

held one or more hearings to consider the relief requested in the Motion; and upon the First Day

Declaration and the records of the hearings on the Motion and all of the proceedings had before

this Court; and all objections to the Motion having been withdrawn, resolved, or overruled; and

the Court having determined that the legal and factual bases set forth in the Motion establish just

cause for the relief granted herein; and after due deliberation and sufficient cause appearing

therefor,

                IT IS HEREBY ORDERED THAT

                1.     Pursuant to section 365 of the Bankruptcy Code, the Venue Leases

identified on Schedule 1 attached hereto are hereby rejected nunc pro tunc to the Petition Date.

                2.     The Debtors do not waive any claims that they may have against any

counterparty to the Venue Leases, whether or not such claims arise under, are related to the

rejection of, or are independent of the Venue Leases.

                3.     The Debtors are authorized to abandon any Remaining Property located at

the Underperforming Venues free and clear of all liens, claims, encumbrances, interests, and rights

of third parties.

                4.     Nothing herein shall prejudice the rights of the Debtors to argue that any of

the Venue Leases were terminated prior to the Petition Date; that any claim for damages arising

from the rejection of the Venue Leases is limited to the remedies available under any applicable

termination provision of such Venue Lease; or that any such claim is an obligation of a third party

and not that of the Debtors or their estates.




                                                 2
         Case 20-33163 Document 45-1 Filed in TXSB on 06/25/20 Page 3 of 8




               5.      Nothing in the Motion or this Order shall be deemed or construed as an

approval of an assumption of any lease, sublease, or contract pursuant to section 365 of the

Bankruptcy Code.

               6.      Notwithstanding entry of this Order, nothing herein shall create, nor is

intended to create, any rights in favor of, or enhance the status of any claim held by, any party.

               7.      Under the circumstances of these chapter 11 cases, notice of the Motion is

adequate under Bankruptcy Rule 6004(a).

               8.      Notwithstanding Bankruptcy Rule 6004(h), this Order shall be immediately

effective and enforceable upon its entry.

               9.      Consistent with the limitations of section 362 of the Bankruptcy Code, and

any other applicable law, counterparties to the Leases are prohibited from setting off or otherwise

utilizing any amounts deposited by the Debtors with any of the counterparties to the Leases as a

security deposit or pursuant to another similar arrangement, or owed to the Debtors by any of the

counterparties under the Leases or other agreements between the same parties, without the Debtors

consent or further order of this Court.

               10.     The Debtors are authorized to take all action necessary to effectuate the

relief granted in this Order.

               11.     The Court shall retain jurisdiction to hear and determine all matters arising

from or related to the implementation, interpretation, or enforcement of this Order.


Dated:                          , 2020
         Houston, Texas


                                              UNITED STATES BANKRUPTCY JUDGE




                                                 3
Case 20-33163 Document 45-1 Filed in TXSB on 06/25/20 Page 4 of 8




                             Schedule 1

               Schedule of Venue Leases to Be Rejected
      Case 20-33163 Document 45-1 Filed in TXSB on 06/25/20 Page 5 of 8




                                            Schedule 1

                        Schedule of Venue Leases to Be Rejected

                  COUNTERPARTY-
      [VENUE                                                       PROPERTY           REJECTION
 #                 LANDLORD AND                   DEBTOR
        NO.]                                                        ADDRESS             DATE
                       ADDRESS
                  Matteson Realty LLC               CEC          Chicago-Matteson,
1.      073       150 Great Neck Road           Entertainment,          IL            Petition Date
                  Great Neck, NY 11021               Inc.
                      Sub S&S, LLC                  CEC             Layton, UT
2.      114         645 N. Main Street          Entertainment,                        Petition Date
                    Layton, UT 84041                 Inc.
               Hawthorn Hills Square 1687,                        Vernon Hills, IL
                         LLC
                                                    CEC
               3333 New Hyde Park Road,
3.      342                                     Entertainment,                        Petition Date
                       Suite 100
                                                     Inc.
               New Hyde Park, NY 11042-
                         0020
                  Lee Properties, Ltd.              CEC          Ladera Heights, CA
4.      367     5404 Whitsett Ave., #95         Entertainment,                        Petition Date
                Valley Village, CA 91607             Inc.
                   Kudu Invest, LLC                 CEC          San Bernardino, CA
5.      415     1048 Irvine Avenue #350         Entertainment,                        Petition Date
                Newport Beach, CA 92660              Inc.
               Peck Plaza Investment, LLC           CEC            El Monte, CA
6.      428    122A E. Foothill Blvd. #153      Entertainment,                        Petition Date
                   Arcadia, CA 91006                 Inc.
               Haymarket Square Associates          CEC           Springfield, MA
7.      476        Attn: Leo Shapiro            Entertainment,                        Petition Date
                 Longmeadow, MA 1116                 Inc.
                 Vision Drive Retail, LLC           CEC             Natick, MA
8.      479          One Vision Drive           Entertainment,                        Petition Date
                     Natick, MA 1760                 Inc.
                   Galleria Drive LLC               CEC            Johnstown, PA
9.      534          P.O. Box 5540              Entertainment,                        Petition Date
                  Johnstown, PA 15904                Inc.
               Hawthorne Center Associates,                        Lancaster, PA
                                                    CEC
                          L.P.
10.     540                                     Entertainment,                        Petition Date
                    255 Butler Lane
                                                     Inc.
                  Lancaster, PA 17601
                Lincoln Q Company, LLC              CEC
11.     568     598 N. Winnebago Drive          Entertainment,      Lincoln, NE       Petition Date
               Lake Winnebago, MO 64034              Inc.
                Fox River Shopping Center                          Appleton, WI
                                                    CEC
                           LLC
12.     603                                     Entertainment,                        Petition Date
               350 N. Orleans St., Suite 300
                                                     Inc.
                 Chicago, IL 60654-1607
      Case 20-33163 Document 45-1 Filed in TXSB on 06/25/20 Page 6 of 8



                  COUNTERPARTY-
      [VENUE                                                       PROPERTY          REJECTION
 #                 LANDLORD AND                    DEBTOR
        NO.]                                                        ADDRESS            DATE
                       ADDRESS
               BK Mercer LLC & NA Mercer                           Macon, GA
                                                   CEC
                          LLC
13.     614                                    Entertainment,                        Petition Date
                   121 W. Nyack Road
                                                    Inc.
                    Nanuet, NY 19054
               Goodrich New Hartford L.L.C.        CEC           New Hartford, NY
14.     646        560 Sylvan Avenue           Entertainment,                        Petition Date
                Englewood Cliffs, NJ 7632           Inc.
                  HUSA Mgmt Co., LLC               CEC             Harlem, NY
15.     648    2309 Frederick Douglass Blvd    Entertainment,                        Petition Date
                  New York, NY 10027                Inc.
                 Southern Hills Mall LLC                          Sioux City, IA
                                                   CEC
                180 East Broad Street, 21st
16.     656                                    Entertainment,                        Petition Date
                          floor
                                                    Inc.
                  Columbus, OH 43209
                   SM Mesa Mall, LLC                            Grand Junction, CO
                                                   CEC
                180 East Broad Street, 21st
17.     708                                    Entertainment,                        Petition Date
                          Floor
                                                    Inc.
                  Columbus, OH 43215
                  Suchon Tsaowimonsiri             CEC          Columbus-Macsway,
18.     737       10301 Haledon Avenue         Entertainment,          OH            Petition Date
                   Downey, CA 90241                 Inc.
               Richland Mall Holdings, LLC         CEC            Mansfield, OH
19.     746        4218 NE 2nd Avenue          Entertainment,                        Petition Date
                     Miami, FL 33137                Inc.
                Stadium Plaza Shopping Cnt                        Columbia, MO
                                                   CEC
                            LLC
20.     748                                    Entertainment,                        Petition Date
                      PO Box 714248
                                                    Inc.
                Cincinnati, OH 45271-4248
                  Raul Walters Properties          CEC            Columbia, MO
21.     748        Two City Place Drive        Entertainment,                        Petition Date
                   St. Louis, MO 63141              Inc.
                    Leo MA Mall, LLC               CEC           Leominster, MA
22.     753         Attn: James M. Hull        Entertainment,                        Petition Date
                    Augusta, GA 30909               Inc.
                  Keith and Nancy Ross                              Lima, OH
                                                   CEC
                  1256 Via Romero Dr.
23.     754                                    Entertainment,                        Petition Date
                 Palos Verdes Estates, CA
                                                    Inc.
                          90274
                City Place Long Beach, LLC         CEC           Long Beach, CA
24.     769    9200 Sunset Blvd. Penthouse 9   Entertainment,                        Petition Date
                West Hollywood, CA 90069            Inc.
                IRC Apache Shoppes, LLC
                                                   CEC
                 c/o Pine Tree Commercial
25.     798                                    Entertainment,     Rochester, MN      Petition Date
                        Realty, LLC
                                                    Inc.
                   Oak Brook , IL 60523




                                               2
      Case 20-33163 Document 45-1 Filed in TXSB on 06/25/20 Page 7 of 8



                  COUNTERPARTY-
      [VENUE                                                       PROPERTY           REJECTION
 #                LANDLORD AND                    DEBTOR
        NO.]                                                        ADDRESS             DATE
                      ADDRESS
                 Lakes Mall Realty LLC
                                                 CEC
               150 Great Neck Road, Suite
26.     829                                  Entertainment,        Muskegon, MI       Petition Date
                          304
                                                  Inc.
                 Great Neck, NY 11021
                      EKJS, LLC                  CEC
27.     861          P.O. Box 7591           Entertainment,        Rapid City, SD     Petition Date
                  Rapid City, SD 57709            Inc.
                     ROKO, LLC                   CEC
28.     966          ROKO, LLC               Entertainment,        Charleston, SC     Petition Date
                  Savannah, GA 31401              Inc.
                 ROK Properties, LLC             CEC              Jacksonville, NC
29.     374       16 Canvasback Point        Entertainment,                           Petition Date
                 Greensboro, NC 27455             Inc.
                Federal Realty Investment                        Gaithersburg, MD
                                                 CEC
                          Trust
30.     401                                  Entertainment,                           Petition Date
                  1626 E. Jefferson St.
                                                  Inc.
                  Rockville, MD 20852
                MegViv RE Holdings LLC           CEC
31.     545      19754 Willowdale Place      Entertainment,      Fredericksburg, VA   Petition Date
                   Ashburn, VA 20147              Inc.
               Allen Central Market Allen,
                                                 CEC
                       TX. LLC
32.     597                                  Entertainment,          Allen, TX        Petition Date
                  270 Commerce Drive
                                                  Inc.
                  Rochester, NY 14623
                  Tween Partners LLC             CEC
33.     409        2241 Domingo Rd.          Entertainment,      Diamond Bar, CA      Petition Date
                  Fullerton, CA 92835             Inc.
                     DSM MB I LLC
                                                 CEC
               c/o Demoulas Super Markets,
34.     478                                  Entertainment,        Danvers, MA        Petition Date
                          Inc.
                                                  Inc.
                   Tewksbury, MA 1876
                 Imago Enterprises, Inc.         CEC
35.     865        140 Palmer Drive          Entertainment,        Ft. Collins, CO    Petition Date
                 Fort Collins, CO 80525           Inc.
               McCarran Marketplace SPE,                            Las Vegas-
                           LLC                                     McCarran, NV
36.    1256                                  Peter Piper, Inc.                        Petition Date
                      P.O. Box 10
               Scottsdale, AZ 85252-0010
                    Sahara 3D, LLC                               Las Vegas-Sahara,
37.    1257       468 N. Camden Drive        Peter Piper, Inc.         NV             Petition Date
                 Beverly Hills, CA 90210
                LS II Land Company, LLC                          OKC-Del City, OK
38.    1258    2301 West I-44 Service Road   Peter Piper, Inc.                        Petition Date
                Oklahoma City, OK 73112




                                              3
      Case 20-33163 Document 45-1 Filed in TXSB on 06/25/20 Page 8 of 8



                  COUNTERPARTY-
      [VENUE                                                         PROPERTY          REJECTION
 #                 LANDLORD AND                     DEBTOR
        NO.]                                                          ADDRESS            DATE
                      ADDRESS
                NADG NNN PPP (OK) LP                               OKC-Westgate, OK
39.    1259      3131 McKinney Avenue          Peter Piper, Inc.                       Petition Date
                    Dallas, TX 75204
                KRG Shops at Moore, LLC                               Moore, OK
40.    1263    30 South Meridian, Suite 1100   Peter Piper, Inc.                       Petition Date
                  Indianapolis, IN 46204
                      EMSA, LTD                                    Alb-Juan Tabo, NM
41.    1264          4614 13th Street          Peter Piper, Inc.                       Petition Date
                   Lubbock, NM 79416
                  Gator Green Acres, Ltd.                           Green Acres, FL
42.    1266       7850 NW 146th Street         Peter Piper, Inc.                       Petition Date
                  Miami Lakes, FL 33016
                   Gardens and 27, LLC                             Miami Gardens, FL
43.    1268        696 NE 125th Street         Peter Piper, Inc.                       Petition Date
                  North Miami, FL 33161
                    Energy North, LLC                              North Lauderdale,
44.    1270        7950 NW 53rd Street         Peter Piper, Inc.          FL           Petition Date
                     Doral , FL 33166
                      Hayday, Inc.                                    Miami, FL
45.    1271         401 N.W. 38th Ct.          Peter Piper, Inc.                       Petition Date
                    Miami, FL 33126
                  Town East Mall, LLC                                Mesquite, TX
46.    1273    350 N. Orleans St., Suite 300   Peter Piper, Inc.                       Petition Date
                 Chicago, IL 60654-1607




                                                4
